FERNANDEZ, J.
Josef Barnes, the appellant-owner, appeals the trial court’s post-judgment order denying Barnes’ motion for determination of amount due in an action involving a dispute that arose between Barnes and the appellee, Castle Beach Club Condominium Association. We reverse.
Barnes was the successful bidder at a foreclosure sale of eight condominium units. The trial court found that the Association’s lien did not merge with the Certificate of Title that was issued in connection with its own foreclosure action. The court *87further found that Barnes was obligated to pay the Association the amounts owed on the subject condominium units which had accrued prior to the date the Association was issued the Certificate of Title.
The issue before this Court is the exact issue raised in Aventura Management, LLC, v. Spiaggia Ocean Condominium Association, Inc., 105 So.3d 637 (Fla. 3d DCA 2013), where we held that under section 718.116(1)(a), Florida Statutes (2009), there is no exception to be made for joint and several liability for unpaid assessments that come due up to the transfer of title when the “previous owner” is the condominium association. We therefore reverse the order under review on the authority of Aventura Management.
Reversed.
SHEPHERD, J., concurring dubitante.